 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CURTIS HALL,                                       1:18-cv-01678 GSA (PC)
12                       Plaintiff,                      ORDER GRANTING APPLICATION
                                                         TO PROCEED IN FORMA PAUPERIS
13           v.
                                                         (Document# 5)
14    COUNTY OF FRESNO, et al.,
15                       Defendants.
16

17          Plaintiff is a civil detainee proceeding pro se in a civil rights action pursuant to 42 U.S.C.

18   ' 1983. Individuals detained pursuant to California Welfare and Institutions Code ' 6600 et seq.

19   are civil detainees and are not prisoners within the meaning of the Prison Litigation Reform Act.

20   Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000)

21          In the instant action, plaintiff filed an application to proceed in forma pauperis.

22   Examination of these documents reveals that plaintiff is unable to afford the costs of this action.

23   Accordingly, the motion to proceed in forma pauperis is GRANTED.

24
     IT IS SO ORDERED.
25
        Dated:     January 9, 2019                              /s/ Gary S. Austin
26
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
